We have carefully read the record in this case, including much testimony which is not set out in the majority opinion, and we are constrained to dissent from the holding of the majority.
The case turns largely, if not wholly, upon circumstantial evidence; but it is our opinion that the State fails to produce sufficient evidence to carry the case to the jury, on well-known rules governing cases of this character, where the State relies upon circumstantial evidence, as the evidence submitted by the State does not exclude every other hypothesis except that of the defendant's guilt.